Title: To George Washington from John Jay, 18 December 1778
From: Jay, John
To: Washington, George


  
    Sir,
    Philadelphia 18th Decr 177[8]
  
Your Excellency’s three Letters of the 13th Inst. have been laid before Congress, & the two respecting a certain Expedition & Colonel Fleury are committed.
The Idea of an Interview prevails and there is reason to expect that this useful Measure will be adopted.
I have the Honor of transmitting the Inclosed Act of Congress of the 16th Inst. & am with the greatest Respect & Esteem, Your Excellencys most Obedt & Hble Servt

  J:J:

